Citation Nr: 1707562	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  08-04 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for bilateral fasciitis, status post left plantar fasciectomy with heel spur resection.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the bilateral knees. 

3.  Entitlement to an evaluation in excess of 20 percent for lumbar spine osteoarthritis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1981 to December 1993. 

The bilateral foot and knee claims come to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The claims were remanded by the Board in October 2011 for additional development.  In February 2014, the Board issued a decision that denied an evaluation in excess of 30 percent for bilateral fasciitis.  The Veteran subsequently appealed that portion of the decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2014, the Court vacated the decision and remanded it for adjudication pursuant to the Joint Motion for Partial Remand.  Thereafter, a November 2014 Board decision again denied an evaluation in excess of 30 percent for bilateral fasciitis as well as an evaluation in excess of 10 percent for degenerative joint disease of the bilateral knees.  The Veteran appealed that portion of the decision which denied increased ratings for bilateral fasciitis and degenerative joint disease of the bilateral knees to the Court.  In February 2016, the Court issued a Memorandum Decision that vacated the November 2014 Board decision with respect to the bilateral fasciitis and knee claims, and remanded the claims for readjudication.

The lumbar spine osteoarthritis claim is before the Board from a May 2013 rating decision which, pursuant to the Veteran's July 2012 claim for increase, assigned a decreased 10 percent rating.  The Veteran disagreed with this determination and, by a March 2014 rating decision, the 20 percent rating which had previously been in effect was restored.  The November 2014 Board decision remanded this claim for issuance of a Statement of the Case, which was accomplished in December 2014.  Thereafter, the Veteran timely perfected his appeal.

This matter was previously before the Board in July 2016, at which time the Board remanded the claim for additional development.  For the reasons detailed below, another remand is necessary before the claim can be adjudicated.  Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's claim.  The Veteran was afforded VA examinations in September 2016 to determine the severity of his service-connected bilateral fasciitis, knee and lumbar spine disabilities.  The VA examinations are not adequate for rating purposes because the reports do not appear to fully document the extent of the Veteran's current symptoms, thus calling into question the reliability of the reports. 

Notably, in a September 2016 statement dated just four days following the VA examinations, the Veteran disputed several findings in the examination reports.  

With respect to his lumbar spine disability, the Veteran stated that he told the examiner that he experienced flare-ups of his back with worsening pain symptoms, in contrast to the finding in the examination report which stated the Veteran denied experiencing any flare-ups of his back.  Further, the Veteran stated that, in contrast to the findings in the examination report, he experienced tingling and numbness in his left leg from time to time.  The Veteran also stated that he told the examiner of instances in which he had to stay home from work due to pain and stiffness in his back, a detail that was never addressed in the examination report and was at odds with the examiner's finding that the Veteran's back condition did not impact his ability to work.

With respect to his bilateral knee disability, the Veteran similarly stated that the examiner's finding that he denied any flare-ups of his knees was at odds with what he told the examiner.  The Veteran stated that he presented the examiner with medical documentation showing instances in which he reported experiencing flare-ups.  Further, the Veteran stated he told the examiner that he has missed work on several occasions due pain in his knees from flare-ups which was never addressed in the examination report.

With respect to his bilateral fasciitis, the Veteran disputed the examiner's finding that he did not experience pain in either foot on physical exam.  The Veteran stated that he told the examiner that he felt pain in the arches of both feet, pain on the left side of his left foot, and pain in his right big toe.  Further, the Veteran stated that his complaints of flare-ups of his feet, with symptoms of throbbing pain in the arches and tops of both feet, was never addressed.  He also noted that the examination report fails to mention his reports of having to miss work due to flare-ups.

The omissions by the VA examiner to note symptoms that have been reported by the Veteran in the past, and that the Veteran has credibly reported have progressively worsened in severity, call into question the reliability of the September 2016 examination reports.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing questionable or incomplete findings, the Board finds that a remand for an additional VA examinations is necessary in order to determine whether a higher rating is warranted for the Veteran's service-connected disabilities.  The examinations conducted on remand must also comply with 38 C.F.R. § 4.59 and the holding in Correia v. McDonald, 28 Vet. App. 158 (2016), addressing active and passive motion, weight-bearing and nonweight-bearing information, or why it is not necessary.

In the June 2016 remand, the Board noted that the complex state of the Veteran's disabilities, with multiple and potentially related service-connected disabilities, presents an exceptional and unusual disability picture not adequately contemplated by the schedular rating criteria.  In doing so, the Board considered the collective effects of the multiple service-connected disabilities.  Yancy v. McDonald, 27 Vet.App. 484 (2016). The Board directed that the claims for increased rating be submitted to the Director, Compensation Service, to determine whether one or more increased ratings were warranted on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b), with consideration of the collective effect.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Despite the Board's instruction, the claims were not referred for extraschedular consideration.  That must be accomplished on remand.  

Since the claims file is being returned it should be updated to include any outstanding VA treatment records dated since September 2016.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated since September 2016.  If no medical records are available, this should be noted in the Veteran's claims file.

2.  Then schedule the Veteran for appropriate VA examinations to assess the severity of his service-connected bilateral fasciitis, degenerative joint disease of the bilateral knees, and lumbar spine osteoarthritis.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner must describe all impairment of the feet, knees and lumbar spine disabilities; make determinations regarding range of motion, including any additional functional impairment; and identify any related neurological symptoms.

The examinations must address active and passive motion, weight-bearing and nonweight-bearing information, or why such testing is not necessary.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's respective disabilities.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After the development sought above is completed, submit the Veteran's bilateral fasciitis, knee and lumbar spine claims to the Under Secretary for Benefits or the Director, Compensation Service, to determine whether ratings in excess of those currently assigned are warranted on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b).  The Director should specifically and separately comment on each disability in addition to the collective impact of these disabilities.  

4.  After conducting any other development deemed necessary, re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




